DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification refers to both the spring pin detent and external bosses as reference characters 46a, 46b when they are clearly distinct structures.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the cap is be secured to the spool with a gasket and clamp” is grammatically incorrect.  It appears the phrase should read “the cap is to be secured to the spool with a gasket and clamp” and will be treated as such for the purpose of examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 8, the limitation “an o-ring or gasket disposed between the mating cap and the spool” renders the claim indefinite in the Examiner’s position since it is unclear if the Applicant is referring back to the “gasket” in claim 1 or establishing a new gasket/o-ring.  It is suggested that the Applicant differentiate these structures if they are intended to be different structures or use proper antecedent basis language to link the structures together. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bibbo US 10113670 (hereinafter Bibbo) in view of Kostorz US 4989278 (hereinafter Kostorz) in view of Brancher US 5722699 (hereinafter Brancher).
Re. Cl. 1, Bibbo discloses: A pass-thru window and orifice cap assembly (see Fig. 1, 12-13, 15), comprising: a spool (20 and 30, Fig. 1); a mating cap (451B Fig. 29 or 451B’ Fig. 35) partially defining a through hole (see 454 Fig. 29 or 454’ Fig. 35); a gate (451A Fig. 29 or 451A’, Fig. 35) configured to mate with the mating cap (see Fig. 29 or 35), wherein the cap is be secured to the spool with a gasket and clamp (see Fig. 12, in the same manner as shown by clamp 60).
Re. Cl. 2, Bibbo discloses: the spool is disposed within a hole in a wall (see Fig. 1 and 12), wherein one seamed or seamless flange is disposed on a first side of the wall (24, Fig. 1) and a second seamed or seamless flange is disposed on a second side of the wall (34, Fig. 1) to seal the hole in the wall (Col. 6, Lines 10-17, by not enabling contaminants to cross from one side of the wall to the other, the flanges create a seal).
Re. Cl. 5, Bibbo discloses: the mating cap and the gate define a plurality of through holes (see Fig. 29 or 35).
Re. Cl. 6, Bibbo discloses: in the first configuration, the mating cap and the gate are mated together to form a circle (see Fig. 29 or 35).
Re. Cl. 7, Bibbo discloses: at least one tube inserted within the through hole (see 40, Fig. 12), wherein the gate and the mating cap are disposed around the at least one tube creating a seal around the at least one tube (see 40, Fig. 12; Col. 6, Lines 10-17).
Re. Cl. 8, Bibbo discloses: an o-ring or gasket disposed between the mating cap and the spool (44, Fig. 12).
Re. Cl. 9, Bibbo discloses: the o-ring is partially disposed within a circumferential groove (54, Fig. 10) in the mating cap (see Fig. 10, an appropriately shaped O-ring can be placed in groove 54; the Examiner notes however that the O-ring is not required since it is claimed in the alternative in claim 8).
Re. Cl. 1 Bibbo does not disclose the mating cap having at least one U-shaped opening including a plurality of grooves, the gate including bosses thereon; and a plurality of spring pin detents; wherein the bosses of the gate are sized and arranged to mate with the respective grooves of the cap, wherein the spring pin detents are configured and arranged to fix the gate and the mating cap together in a first, mated, configuration, and the through hole is fully defined by the gate and the mating cap (Cl. 1). Kostorz discloses a mating cap and gate assembly (3, Fig. 1) which includes a mating cap (36, Fig. 1) having at least one U-shaped opening (see 33, Fig. 1) including a plurality of grooves (see 32, Fig. 1), a gate (31, Fig. 1) configured to mate with the mating cap (see Fig. 1) the gate including bosses thereon (32, Fig. 1); and a plurality of detents (37, Fig. 1); wherein the bosses of the gate are sized and arranged to mate with the respective grooves of the cap (see Fig. 1), wherein detents are configured and arranged to fix the gate and the mating cap together in a first, mated, configuration (see Fig. 2), and the through hole is fully defined by the gate and the mating cap (see Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gate and cap arrangement of Bibbo to include the mating parts as disclosed by Kostorz since Kostorz states that such a modification enables the parts to slide together and be held together in a snap-fit (Col. 2, Lines 57-61).  Such a modification would prevent unwanted movement between the parts potentially making assembly more difficult and time consuming.  
Re. Cl. 1, the combination of Bibbo in view of Kostorz discloses that the detents form a snap fit but does not specifically disclose that the detents are spring pin detents.  Reynolds discloses a detent configuration (Fig. 2) which form a snap-fit connection between mating parts (20 and 10, Fig. 1-2).  Re. Cl. 1, Reynolds discloses that the detents (38, Fig. 2) are spring pins (see Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detents of Kostorz to be spring pin detents as disclosed by Reynolds so that no material deformation is required during assembly.  Such a modification would potentially prolong the usable life of the device since the structure would not need to temporarily deform to assemble the device. 
Re. Cl. 10, Bibbo discloses that stainless steel is a preferred material to use for the spool portion (20) (Col. 4, Lines 44-45) but does not specify the materials used to make up the mating cap and gate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the cap and gate also out of stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bibbo in view of Kostorz in view of Reynolds as applied to claims 1-2 and 5-10 above, and further in view of Brancher US 5722699 (hereinafter Brancher).
Re. Cls. 3-4, Bibbo discloses the first and second flanges are drawn together to seal the spool within the wall (see Fig. 12 via threads 26 and 36 as seen in Fig. 2 and 4) but does not disclose the one of the first and second flanges includes a plurality of axially extending studs, wherein the plurality of axially extending studs extend through the wall and the 20G045 P03487-US1 (2020-01-29) other of the first and second flanges (Cl. 3) or each of the plurality of axially extending studs includes a nut threaded onto the stud against a face of the respective first or second flange through which the stud is inserted (Cl. 4). Brancher discloses a seal arrangement (Fig. 1-2) which includes opposing flanges (17 and 30, Fig. 2) that are adjusted relative to one another to seal against a wall (see 16, Fig. 2).  Re. Cl. 3, Brancher discloses the one of the first and second flanges includes a plurality of axially extending studs (28, Fig. 1-2), wherein the plurality of axially extending studs extend through the wall and the 20G045 P03487-US1 (2020-01-29) other of the first and second flanges (see Fig. 1-2); the first and second flanges are drawn together to seal the spool within the wall (see Fig. 1, drawn together by adjusting the nuts on 28).  Re. Cl. 4, Brancher discloses each of the plurality of axially extending studs includes a nut threaded onto the stud against a face of the respective first or second flange through which the stud is inserted (see Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the threaded connection between parts 20 and 30 in Bibbo with the threaded studs extending between the flanges as disclosed by Brancher since both disclose known manners of adjusting flanges relative to a wall surface in a pipe support and it has been held to be obvious to replace one known means with another to achieve a predictable result.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bibbo in view of Kostorz in view of Reynolds as applied to claims 1-2 and 5-10 above, and further in view of Slais US 6318765 (hereinafter Slais).
Re. Cl. 11, the combination of Bibbo in view of Kostorz in view of Reynolds does not disclose an additional gate configured to mate with the mating cap and configured to define a second through hole.  Slais discloses a mounting device for a conduit (Fig. 8) which includes a cap (33, Fig. 8) and two gates (see 336’s Fig. 8) which mate with the cap (see Fig. 8), the additional gate configured to define a second through hole (see Fig. 8, where 320a and 320b are located).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mating cap and gate configuration of Bibbo in view of Kostorz to include individual gates for each tube as disclosed by Slais to enable a user to selectively disassemble the device for maintenance without having to disassemble the entire device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carpenter US 1452492, Cresti US 4490954, Durham US 1593798, Jungk US 1432294, Parks US 1368525, Rovas US 3658699, Van Dongen US 4784412, and Michael 1452165 disclose other known cap arrangements which are pertinent to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632